TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00248-CR



                                  Jeffery Lynn Mills, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 72116, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jeffery Lynn Mills pleaded guilty to a second-degree felony offense of

indecency with a child by contact, see Tex. Penal Code § 21.11(a)(1), and waived his right to a trial

by jury. The trial court convicted appellant and sentenced him to eleven years’ confinement in the

Texas Department of Criminal Justice, Institutional Division.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 86–87 (1988).
               Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766. We have not received a pro se brief from the appellant.

               We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that

the record presents no arguably meritorious grounds for review and the appeals are frivolous.

               Counsel’s motion to withdraw is granted. The judgment of conviction is affirmed.



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Affirmed

Filed: August 27, 2014

Do Not Publish




                                                2